RYDER, Acting Chief Judge.
Appellant raises two points on appeal. We find merit in only one. Appellant was convicted of two counts of possession of cocaine with intent to sell and two counts of sale of cocaine in violation of section 893.13(1)(a)(1), Florida Statutes (1985). Appellant contends that the trial court erred in convicting appellant of both possession with intent to sell and sale of the same cocaine. We agree. See Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988).
We reverse and remand with instructions to vacate either the two possession of cocaine with intent to sell convictions or the two sale of cocaine convictions. The trial court must recalculate the sentences for *529the remaining counts without the improper counts being scored.
DANAHY and THREADGILL, JJ., concur.